Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-4 and 6-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill et al (US 2006/0160608 A1).
As per claim 1, Hill et al disclose a management system in a casino, the management system comprising: a gaming table that has a chip tray and betting areas (see fig. 1B); a first chip recognizing device, wherein the first chip recognizing device is configured to recognize positions, types, and numbers of gaming chips wagered on the betting areas (see fig. 1, 122); a game result determination device, wherein the game result determination device is configured to determine a game result of a game at the gaming table and output the game result (see fig. 2, pay player 212 or house wins 214); a card shoe from which playing cards can be distributed to the game table one by one (see fig. 1B, 106; and a second chip recognizing device, wherein the second chip recognizing device is configured to recognize gaming chips in the chip tray in response to a predefined operation is performed to the card shoe (see fig. 1, 140).

As per claim 3, Hill et al disclose the management system according to claim 1, wherein the first chip recognizing device: includes a Radio Frequency Identification (RFID) reader configured to read chip denomination information stored on RFID tags of the gaming chips on the betting areas of the game table ([0004]; RFID is well known conventional types of automatic bet recognition techniques); and is configured to recognize one or more amounts of the gaming chips on the betting areas of the game table based on the read chip denomination information (see fig. 2, 220).
As per claim 4, Hill et al disclose the management system according to claim 1, wherein the first chip recognizing device includes: a camera arranged to capture an image of the gaming chips wagered on the betting areas of the gaming table (see fig. 1, 122); and a processor that is configured to analyze the image, by using a neural network based image recognition technology, to perform the recognition of the positions, types, and numbers of the gaming chips wagered on the betting areas (see fig. 1A, 110).
As per claim 6, Hill et al disclose the management system according to claim 1, wherein the predefined operation is a pushing of a button provided on the card shoe (see fig. 1B, 106).

As per claim 8, Hill et al disclose the management system according to claim 1, wherein the predefined operation is a drawing of a first card for a new game (inherent feature).
As per claim 9, Hill et al disclose the management system according to claim 1, wherein the game result determination device is provided in the card shoe (see fig. 1B, 106).
As per claim 10, Hill et al disclose a management system in a casino, the management system comprising: a gaming table that has a chip tray and betting areas (see fig. 1B); a chip recognizing device, wherein the chip recognizing device is configured to recognize information of gaming chips in the chip tray at a predefined timing (see fig. 1A, 122); a game result determination device, wherein the game result determination device is configured to determine a game result of a game at the gaming table and output the game result (see fig. 2, pay player 212 or house wins 214); a card shoe from which playing cards can be distributed to the game table one by one (see fig. 1B, 106); and a storage device, wherein the storage device is configured to store the information of the gaming chips recognized by the chip recognizing device (see fig. 1A, 112).
As per claim 11, Hill et al disclose the management system according to claim 10, further comprising a control device, wherein the control device is configured to compare the information of the gaming chips recognized at different times of the predefined timing (see fig. 2, 220).

As per claim 13, Hill et al disclose a management system in a casino, the casino having a plurality of gaming tables, each of the gaming table having (a) a respective chip tray (see fig. 1B, 120), (b) respective betting areas on which players can wager gaming chips (see fig. 1B, 104), and (c) a respective card shoe from which playing cards can be distributed to the game table one by one, the management system comprising: a chip recognizing device, wherein the chip recognizing device is configured to recognize, at a predefined timing, information of gaming chips held in the chip tray of at least one of the gaming tables (see fig. 1A, 122); and a storage device, wherein the storage device is configured to store the information of the gaming chips recognized by the chip recognizing device (see fig. 1A, 112).

Allowable Subject Matter
4.	Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 102(a)(1), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
None of the references, either singularly or in combination, discloses or even suggests:
As per claim 5, the management system according to claim 1, further comprising a control device, wherein the control device is configured to:
calculate a changed amount of gaming chips that are in the game as a target amount by
either:
(a)    adding (1) an increased amount of the gaming chips that are in the game, which is calculated based on the determined game result and the respective positions, types, and numbers of the respectively wagered gaming chips of the respective betting areas, to (2) a total amount of the gaming chips that are in the chip tray before a settlement; and/or
(b)    subtracting (1) a decreased amount of the gaming chips that are in the game, which is calculated based on the determined game result and the respective positions, types, and numbers of the respectively wagered gaming chips of the respective betting areas, from (2) the total amount of the gaming chips that are in the chip tray before the settlement; and
compare the target amount to a recognized actual total amount of gaming chips in the chip tray to determine whether there is a difference between the target amount and the actual total amount.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See references cited on PTO form 892.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD LANEAU whose telephone number is (571)272-6784.  The examiner can normally be reached on Mon-Thu 6-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale





/Ronald Laneau/
Primary Examiner, Art Unit 3715